DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 7, 8, 11, 13-15, 18-20, and 23 are rejected under 35 U.S.C. 102a1 as being anticipated by Carpenter et al.
Carpenter et al. shows a method comprising, by a computing system 10 of a vehicle: determining a first temperature of a control unit 28 of the vehicle, wherein the control unit and one or more components of the vehicle are interconnected through a thermal network 56; determining a thermal objective for the control unit based on the first temperature of the control unit [0019]; selecting, based on the thermal objective for the control unit, at least a first component 34 from the one or more components; and sending one or more signals to one or more actuators (of pump 70) within the thermal network to enable a heat-transfer fluid to flow between (1) a first portion of the thermal network thermally coupled to the control unit and (2) a second portion of the thermal network thermally coupled to the selected first component [0019-0026] since the control unit and the component 34 are all connected through the thermal network 56 (see Fig. 2).  Regarding claim 2, the component 34 has a first temperature (which is the threshold temperature of the component) and a second temperature (the normal operating temperature of the component), wherein the heat-transfer fluid flows to the component 34 based on the thermal margin of the temperatures (the normal temperature and the threshold temperature, [0019-0020]).  Regarding claim 3, the thermal objective is to lower the first temperature (the threshold temperature) of the control unit by comparing the thermal margin against the normal operating temperature.  Regarding claim 4, the fluid flows from a first portion of the thermal network to the second portion of the thermal network (circuit 56 to circuit 60 for example).  Regarding claim 7, a thermal network element 64 can be selected to enable the heat-transfer fluid to flow to the element 16a, wherein element 64 is a radiator as recited in claim 8.  The system provides cooling to a battery 16a as recited in claim 11.  Regarding claim 13, the one or more actuators include a pump as stated above.  Regarding claim 14, the system comprises processors to execute commands based on data (temperature ranges) stored in storage media, and the storage media also comprises instructions to the processors to carry out the methods as recited (since the methods are repeats of claim 1).  Regarding claim 15, signals sent to actuators (a pump for example) enable heat-transfer fluid to flow through one or more portions of the thermal network.  Regarding claims 18 and 23, the components include a battery 16a.  Regarding claims 19 and 20, the system comprises software that causes one or more processors to perform the recited operations as has been stated above.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9, 10, 12, 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al.
Regarding claims 9, 16, and 21, Carpenter et al. also discloses controlling a flow rate for safety reasons [0040].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device maintaining a proper flow rate for the first component and the entire network for protection of the component of the network as has been taught by Carpenter et al.  Regarding claims 12, 17, and 22, since overheating can cause various components to not function properly, the control unit may operate at a faster clock speed if it is overheating or the power consumption will not be proper.
Claim Objections
6.	Claim 7 objected to because of the following informalities:  the spacing in line 4 (between “signals” and “sent”).  Appropriate correction is required.
7.	The claim numbering after claim 13 needs to be corrected.  This office action is based on proper claim numbering after claim 13, claim 14 to claim 23.
Allowable Subject Matter
8.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Mack, Colavincenzo, and Ruybal et al. are pertinent to the Applicant’s invention.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904. The examiner can normally be reached 8 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763